United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, FAIRFAX POST
OFFICE, Fairfax Station, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1576
Issued: December 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2008 appellant filed a timely appeal from the February 6, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs denying his untimely request for
reconsideration and finding that it failed to establish clear evidence of error. Because more than
one year has elapsed between the last merit decision dated January 22, 2007 and the filing of this
appeal on May 12, 2008, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), but has jurisdiction over the nonmerit issue.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
FACTUAL HISTORY
On September 13, 1999 appellant, then a 38-year-old rural letter carrier, filed a
recurrence claim (Form CA-2a) alleging that he sustained a recurrence of disability on June 4,

1999 due to his accepted October 7, 1996 employment injury.1 On September 9, 2004 the Office
informed appellant that his recurrence claim had been found to be a new injury and was being
adjudicated as a traumatic injury claim. Appellant was advised as to the evidence required to
support his traumatic injury claim.
By decision dated October 20, 2004, the Office found the evidence of record insufficient
to establish fact of injury. Specifically, it found the evidence insufficient to establish that the
alleged incident occurred as alleged. The Office also found that the record contained no medical
evidence diagnosing a medical condition causally related to the alleged incident.
On November 17, 2004 appellant requested an oral hearing before an Office hearing
representative, which was held on August 24, 2005. By decision dated November 9, 2005, the
Office hearing representative affirmed the denial of appellant’s claim. The Office hearing
representative found that the record contained no rationalized medical evidence establishing a
diagnosis causally related to appellant’s employment.
In a letter dated November 17, 2006, appellant’s counsel requested reconsideration. By
decision dated January 22, 2007, the Office denied appellant’s request for modification of the
denial of his claim.
In a November 12, 2007 report, Dr. Rashid M. Khan, an examining Board-certified
physiatrist, diagnosed chronic low back pain, possible lumbosacral radiculopathy, right knee
internal derangement and possible lumbosacral disc pathology. Under history, he reported that
appellant initially injured his back on October 7, 1996, a right knee employment injury in 1997
and that in 1999 his back pain worsened with pain radiating down to his right leg.
In progress notes dated November 26, 2007, Dr. Eric G. Dawson, a treating physician,
related that appellant continued to have back spasm, stiffness with numbness, pain, burning and
tingling. He noted the objective evidence demonstrated L5 and S1 nerve impingement.
On January 22, 2008 appellant requested reconsideration. The postmark on the envelope
contained the date January 23, 2008.
In a decision dated February 6, 2008, the Office found that appellant’s request was
untimely filed and failed to demonstrate clear evidence of error on the part of the Office in
denying her survivor’s claim. Accordingly, it declined to review the merits of his claim.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
1

The October 7, 1996 injury was assigned file number xxxxxx963. The Office assigned file number xxxxxx875
to the June 4, 1999 alleged injury.
2

5 U.S.C. § 8101 et seq.

2

application for reconsideration.3 To be entitled to a merit review of an Office decision denying
or terminating a benefit, a claimant must file his or her application for review within one year of
the date of that decision.4 The Board has found that the imposition of the one-year limitation
does not constitute an abuse of the discretionary authority granted the Office under section
8128(a) of the Act.5
Title 20 of the Code of Federal Regulations, section 10.607(b) provides that the Office
will consider an untimely application only if it demonstrates clear evidence of error by the Office
in its most recent merit decision. To establish clear evidence of error, a claimant must submit
evidence relevant to the issue which was decided by the Office. The evidence must be positive,
precise and explicit and must manifest on its face that the Office committed an error. Evidence
which does not raise a substantial question concerning the correctness of the Office’s decision is
insufficient to establish clear evidence of error.6 It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion. This entails a limited
review by the Office of how the evidence submitted with the reconsideration request bears on the
evidence previously of record and whether the new evidence demonstrates clear error on the part
of the Office. To show clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural
error, but must be of sufficient probative value to prima facie shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of the Office’s
decision. The Board makes an independent determination of whether a claimant has submitted
clear evidence of error on the part of the Office such that the Office abused its discretion in
denying merit review in the face of such evidence.7
ANALYSIS
The one-year time limitation begins to toll the day the Office issued its January 22, 2007
decision, as this was the last merit decision in the case.8 Appellant’s latest request for
reconsideration was dated January 22, 2008 with a postmark of January 23, 2008. As the
postmark date of his request is more than one year after issuance the January 22, 2007 decision,
appellant’s request for reconsideration was untimely filed. The Office therefore properly found
appellant’s request for reconsideration untimely filed. Because appellant filed his request more
than one year after the Office’s January 22, 2007 merit decision, he must demonstrate clear
evidence of error on the part of the Office in denying his claim.9
3

20 C.F.R. § 10.605.

4

Id. at § 10.607(a).

5

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

See Alberta Dukes, 56 ECAB 247 (2005); see also Leon J. Modrowski, 55 ECAB 196 (2004).

7

See Alberta Dukes, supra note 6.

8

See V.B., 58 ECAB ___ (Docket No. 07-1320, issued September 26, 2007); Veletta C. Coleman, 48 ECAB 367,
369 (1997).
9

20 C.F.R. § 10.607(b). See S.D., 58 ECAB ___ (Docket No. 07-1120, issued September 24, 2007).

3

In accordance with internal guidelines and with the Board precedent, the Office properly
performed a limited review to determine whether appellant’s application for review showed clear
evidence of error which would warrant reopening the case for further merit review under section
8128(a). The Office reviewed the evidence submitted by appellant in support of his application
for review, but found that it did not clearly establish that the Office’s prior decision was in error.
The evidence submitted on reconsideration, a November 26, 2007 progress note by
Dr. Dawson and a November 12, 2007 by Dr. Khan, do not establish clear evidence of error by
the Office. As noted, the evidence submitted must be relevant to the issue which was decided by
the Office. Appellant’s claim was denied on the grounds that the medical evidence did not
establish a causal relationship between his diagnosed condition and the June 4, 1999 employment
incident. Accordingly, the evidence submitted in support of the reconsideration request must
address causal relationship and be so persuasive that it shifts the weight of the evidence in favor
of the claimant and raises a substantial question as to the correctness of the Office’s decision. In
his November 12, 2007 report, Dr. Khan diagnosed chronic low back pain, possible lumbosacral
radiculopathy, right knee internal derangement and possible lumbosacral disc pathology and
noted that appellant sustained employment injuries in 1996, 1997 and 1999. Dr. Dawson, in
progress notes dated November 26, 2007, diagnosed appellant’s L5 and S1 nerve impingement
based upon the objective evidence Neither physician discussed the June 4, 1999 employment
injury or provided any supporting rationale explaining how appellant’s condition was caused by
the June 4, 1999 employment incident. Accordingly, their reports are insufficient to establish
clear evidence of error in the Office’s January 22, 2007 merit decision. Appellant has submitted
no other evidence sufficient to shift the weight of the evidence in his favor and raise a substantial
question as to the correctness of the Office’s decision.
The Office reviewed the evidence appellant submitted and properly found it to be
insufficient to prima facie shift the weight of the evidence in favor of appellant. Consequently,
the evidence submitted by appellant on reconsideration is insufficient to establish clear evidence
of error on the part of the Office such that the Office abused its discretion in denying merit
review. The Board finds that the Office did not abuse its discretion in denying further merit
review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration,
as the request was filed outside the one-year time limitation and did not establish clear evidence
of error.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 6, 2008 is affirmed.
Issued: December 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

